Citation Nr: 0433638	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  96-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the back, elbows and shoulders.

2.	Entitlement to a rating in excess of 20 percent for 
hypertension.

3.	Entitlement to a rating in excess of 10 percent for 
temporomandibular joint (TMJ) intracapsular dysfunction 
with disk involvement (previously characterized as 
arthritis of the jaw).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954, and from March 1968 to December 1969.  He also 
evidently served in the U.S. Army Reserve from 1954 to 1968, 
and served in the U.S. Naval Reserves from 1971 to 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1994 and September 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The claims for service connection for degenerative joint 
disease of the back, shoulders, and elbows, and for an 
increased rating for TMJ intracapsular dysfunction with disk 
involvement (previously characterized as arthritis of the 
jaw) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDING OF FACT

The objective and competent medical evidence preponderates 
against a finding that the veteran's service-connected 
hypertension, which is treated with prescribed medication, 
manifests diastolic pressure readings of predominantly more 
than 110 with systolic pressure readings of predominantly 
more than 200.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103-5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7101 (1997), effective prior to January 12, 1998; 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004), effective 
January 12, 1998.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record reflects that in a June 1970 rating decision the 
RO granted the veteran's claim for service connection for 
hypertension and awarded a 20 percent disability evaluation, 
effective from May 1970.

In November 1994, the RO received the veteran's current claim 
for an increased rating for his service-connected 
hypertension.  VA and non-VA medical records and examination 
reports, dated from 1993 to 2003, are associated with the 
claims files.

November 1993 VA outpatient medical records reflect that the 
veteran's blood pressure was 168/98 and he took prescribed 
medication.  He experienced dizziness while sitting, and 
headaches since taking the medication.  The assessment was 
poorly controlled hypertension with side effects of 
Nifedipine.  Other blood pressure readings that month were 
160/90, 162/80 and 170/86, 150/80 and 160/80, 160/80, 160/90 
and 169/89, and 160/80 and 165/80.  A December 1993 VA 
radiology report of a chest X-ray reflects arteriosclerosis 
with no active infiltrates or effusion seen.  VA clinical 
records dated in December 1993 indicate the veteran's blood 
pressure was 160/80.

VA outpatient medical records show that in January 1994, the 
veteran's blood pressure was 170/94; in February 1994, it was 
162/82 and, in May 1994, it was 154/74 and his hypertension 
was described as stable.  In August 1994, the veteran's blood 
pressure was 174/90.  When seen in September 1994, blood 
pressure readings were 158/84 and 160/86, 156/80 and 158/88, 
168/88 and 160/82, 162/84 and 162/80, 186/94 and 182/98, 
150/80 and 158/80, 136/70 and 150/80, 134/88 and 140/88, 
160/88 and 150/80, and and 156/84 and 154/80.  He was advised 
to continue to take prescribed medication.

When seen in the VA outpatient clinic in December 1994, the 
veteran's blood pressure readings were 186/98 and 188/90.  
During February 1995, his blood pressure readings were 
184/90, 142/86 and 134/80, 142/80 and 144/84, 136/76 and 
134/80, 166/86 and 168/84, 140/86 and 152/84, 142/82 and 
152/84, 146/84 and 152/86, 166/86 and 160/88, 154/84 and 
152/82, and 154/78 and 152/80.  In April 1995, his blood 
pressure was 154/86.  In June 1995, the veteran's blood 
pressure readings were 130/76 and 150/86 and the examiner 
assessed hypertension that was stable.  In October 1995, the 
veteran was noted to have controlled hypertension.

The VA outpatient medical records further reflect that when 
seen in January 1996, the veteran's blood pressure readings 
were 138/72 and 166/93, 164/94, 182/96 and 172/98, 132/72, 
164/84 and 155/80, 153/76 and 144/74, 159/90 and 155/102 and 
152/92.  Uncontrolled hypertension was noted.  In March 1996, 
blood pressure readings were 164/88 and 168/120, and 180/96.  
In April 1996, blood pressure readings were 148/73 and 162/84 
and 164/93.  In May 1996, the veteran's blood pressure was 
132/70 and, in June 1996, it was 146/84.   

The veteran underwent VA examination in June 1996.  According 
to the examination report, the veteran's blood pressure 
readings were 166/96 (sitting), 170/98 (lying), and 168/94 
(standing).  He took prescribed medication on a daily basis.  
The veteran's heart was not enlarged and the apex beat was 
not beyond the midclavicular line.  Objective cardiovascular 
examination revealed no murmurs or gallops.  A chest X-ray 
taken the previous month was negative with no acute 
cardiopulmonary disease seen.  Results of an 
electrocardiogram (EKG) performed the previous month were 
normal.  The diagnosis was essential hypertension and it was 
noted that he was seen in the VA Clinic on a regular basis 
for followup care.

VA outpatient medical records further reflect that, in July 
1996, the veteran's blood pressure readings were 168/77 and 
164/87, 170/81 and 153/71 and 170/81 and 153/71.  During 
August 1996, his blood pressure was 156/82.  In September 
1996, the veteran's blood pressure readings were 154/88 and 
152/78, 123/64 and 146/72 and 147/80.  In December 1996, his 
blood pressure readings were 148/75 and 155/72 and 178/74 and 
172/72, and he was noted to be compliant with taking 
prescribed medication.  In April 1997, the veteran's blood 
pressure readings were 160/79 and 160/82.

In November 1997, the veteran again underwent VA examination.  
According to the examination report, he was treated at the VA 
outpatient clinic, took prescribed medication for 
hypertension that was uncontrolled, and his medication was 
recently increased.  He walked daily and said he recently 
developed daily, dull, non-radiating precordial pain after 
walking about one half hour at regular pace that was relieved 
by rest in five to ten minutes.  The veteran denied a history 
of shortness of breath, dizziness or perspiration along with 
chest pain.  He also denied a history of exertional dyspnea, 
orthopenea or pedal edema.  On examination, blood pressure 
readings were 174/90 (supine), 170/84 (sitting) and 166/80 
(standing).  An ejection systolic murmur of grade 1/6 was 
heard at the base with no gallop noted.  There was no jugular 
venous distention, carotid bruit, hepatomegaly, or ascites or 
pedal edema.  No varicose veins were noted.  A chest X-ray 
taken in February 1997 was negative, and an October 1997 EKG 
was normal.  The diagnosis was essential hypertension, 
uncontrolled, with several medications and no clinical 
evidence of congestive heart failure, peripheral vascular 
disease, or renal involvement.

VA outpatient records medical dated during 1998 and 1998 
indicate that in April 1998, the veteran's blood pressure was 
176/76 and, in October 1998, it was 179/82.  In January 1999, 
it was 172/81 and, in April 1999, it was 154/77.  During May 
1999, it was 140/709, in October 1999 it was 117/58 and, in 
December 1999, it was 132/66.

VA clinical records dated in 2000 indicate that in May 2000, 
the veteran's blood pressure was 117/63, in June it was 
149/74 and, in December 2000 it was 153/72.  

During 2001, the VA outpatient medical records reveal that, 
when seen in January, the veteran's blood pressure was 140/73 
and 156/74; in February, it was 140/66, in March, it was 
163/89, and, in July 2001, it was 154/69. 

VA medical records further reflect that the veteran underwent 
cardiac catherization in February 2002, secondary to 
shortness of breath, and was diagnosed with coronary artery 
disease.  Private hospital records dated in March 2002 
indicate the veteran underwent diagnostic cardiac 
catherization, angioplasty, and stenting.  

In July 2002, the VA outpatient medical records document that 
the veteran's blood pressure readings were 146/64 and 179/81.  
A private medical record also dated in July 2002 reflects a 
blood pressure reading of 130/60.

In a September 2002 rating decision, the RO granted service 
connection for coronary artery disease as secondary to the 
veteran's service-connected hypertension, and awarded a 30 
percent disability evaluation. 

When seen in the VA outpatient clinic in November 2002, the 
veteran's blood pressure was 168/78.  When seen in April 
2003, his blood pressure readings were 155/82 and 135/65.  An 
April 2003 private medical record reflects a blood pressure 
reading of 134/72.  A May 2003 VA record reflects a blood 
pressure reading of 151/79.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2002 signed statement, the veteran acknowledged 
receipt of correspondence from the RO that outlined the duty-
to-assist requirements of the VCAA.  In addition, the 
appellant was advised, by virtue of a detailed September 1995 
statement of the case (SOC) and by supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the November 2002 SSOC expressly addressed the 
VCAA and included the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected hypertension and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994)

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110; 38 
C.F.R. § 3.951(b).  Because the veteran's service-connected 
hypertension has been rated at 20 percent since May 1970, it 
is protected at that level from any decrease.

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating cardiovascular disorders, as set 
forth in 38 C.F.R. §§ 4.104.  See 62 Fed. Reg. 65,207-62, 244 
(1997).  These changes became effective on January 12, 1998.  
See 38 C.F.R. § 4.104 (2004).

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply only the old law prior to the effective date of 
the new law.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any legislative act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue).  See also VAOPGCPREC 3-2000 (April 
10, 1999); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also VAOPGCPREC 7-2003.  In the present 
case the Board determines that the current rating schedule is 
more favorable to the veteran, because, while both schedules 
use the same diastolic blood pressure readings for ratings, 
the current rating schedule provides the alternative of using 
systolic blood pressure readings to rate hypertension.  
Therefore, the current rating schedule is more favorable.

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
September 1995.  The February 1996 statement of the case and 
July 1996 SSOC evaluated the veteran's claim using the old 
regulations.  In April 1998, the RO issued a rating decision 
and an SSOC that evaluated the veteran's claim using the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran as to notice of the amended 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-January 12, 1998, criteria set forth under 
Diagnostic Code (DC) 7101 (for hypertensive vascular disease) 
at the time of the September 1995 rating decision, diastolic 
pressure predominantly 110 or more with definite symptoms 
warranted a 20 percent evaluation.  38 C.F.R. § 4.104, DC 
7101 (1997), effective prior to January 12, 1998.  A 40 
percent evaluation was warranted for diastolic pressure 
predominantly 120 or more and moderately severe symptoms, and 
a 60 percent evaluation was assigned for diastolic pressure 
predominantly 130 or more and severe symptoms.  Id.  For the 
40 and 60 percent ratings under DC 7101, there needed to be 
careful attention to diagnosis and repeated blood pressure 
readings.  38 C.F.R. § 4.104, DC 7101, Note 1 (1997).  When 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 2 
(1997).

Under the current schedular criteria, effective January 12, 
1998, DC 7101 assigns a 20 percent evaluation with diastolic 
pressure predominantly 110 or more; a 40 percent evaluation 
is assigned with diastolic pressure predominantly 120 or more 
and a 60 percent evaluation is assigned when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 
7101 (2004), effective January 12, 1998.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at lest three different days.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90 millimeters 
(mm.) or greater, and isolated systolic hypertension is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2004).

Upon review of the record, the Board concludes that the 
objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected hypertension was of such severity as to warrant a 
rating in excess of 20 percent under either the old or the 
revised rating criteria.  At the time of the RO's September 
1995 rating decision, the only medical evidence available to 
the RO to determine the severity of the veteran's 
hypertensive disability were the VA outpatient records dated 
from 1993 to 1995,which included blood pressure readings of 
154/78 in February 1995 and 154/86 in April 1995.  Based upon 
this evidence, the RO denied a rating in excess of 20 percent 
evaluation under DC 7101 for diastolic pressure predominantly 
110 or more with definite symptoms.  However, most subsequent 
blood pressure readings, including those on the most recent 
VA examination in April 1996 and November 1997, have shown 
diastolic pressures of predominantly less than 100, aside 
from two readings in January and March 1996 that were 155/102 
and 168/120, respectively, and systolic pressures of no more 
than 186.  Thus, under either the old or the revised rating 
criteria noted above, the veteran's blood pressure readings 
do not satisfy the diagnostic requirements for an evaluation 
in excess of 20 percent.

In sum, based on a review of the medical records, the Board 
finds that in the years since the veteran filed his claim for 
increase in 1994, his diastolic pressure has not been 
predominantly 120 or more.  Therefore, a rating of more than 
20 percent for his hypertension is not warranted.

Furthermore, in a September 2002 rating decision, the RO 
granted service connection for coronary artery disease as 
related to the service-connected hypertension, and assigned a 
30 percent disability evaluation.

Thus, the Board also finds that no higher evaluation can be 
assigned for the service-connected hypertension, pursuant to 
any other potentially applicable diagnostic code.  Because 
there is a specific diagnostic code to evaluate the veteran's 
hypertensive vascular disease, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the Rating Schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

In light of the above, the Board finds that the preponderance 
of the objective and competent medical evidence of record is 
against the claim for an evaluation in excess of 20 percent 
for service-connected hypertension, during the entire period 
of this claim.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the veteran has not required any, let alone frequent, periods 
of hospitalization for his service-connected hypertension.  
There is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for hypertension is denied.


REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has 
published regulations implementing many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as 
to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for degenerative joint 
disease of the back, shoulders and elbows.  He has variously 
asserted that such degenerative joint disease is related to 
the arthritis of the jaw noted on his November 1969 
examination at separation from service.  An October 1997 VA 
dental examination report reflects that in November 1969 the 
veteran was noted to have arthritis of the left mandibular 
joint.  The VA dentist diagnosed TMJ intrascapsular 
dysfunction with disk involvement, but was unable to render 
an opinion as to whether this condition was related to 
arthritic changes. 

A November 1997 VA orthopedic examination report diagnosed 
osteoarthritic changes of both elbows, chronic rotator cuff 
tendinitis of the left shoulder with limited motion, and 
intermittent right shoulder pain and normal range of motion.

In a May 2002 written statement, G.R.M., M.D., an orthopedic 
surgeon, said that the veteran underwent surgical 
decompression and fusion of the lumbar spine in April 2002.  
In a May 2003 written statement, the orthopedic medical 
specialist said he treated the veteran for low back problems 
including degenerative arthritis of the lumbar spine, lumbar 
spinal stenosis, and degenerative disc disease.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Service connection may be established when the 
evidence shows that a particular disability is proximately 
due to or the result of a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a).

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT), or from injury 
incurred or aggravated while performing inactive duty 
training (IADT).  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 
3.6.

The evidence of record shows that, along with the veteran's 
periods of active duty from 1952 to 1954 and 1968 to 1969, 
Navy personal records indicate he repeatedly served on ADT in 
the U.S. Navy Reserve from 1971 to 1987.  According to a 
March 2003 note in the file, an RO representative talked with 
the veteran, who indicated that he served in the U.S. Army 
Reserve from 1954 to 1968 and in the U.S. Navy Reserve from 
1970.  It does not appear that any effort has been made to 
confirm the veteran's Army Reserve service, or obtain service 
medical records for his periods of Army and Navy Reserve 
service.  In the interest of due process, the Board believes 
this should be done, prior to final consideration of the 
claim on appeal.  

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Furthermore, in the September 1994 rating decision, the RO, 
in pertinent part, denied the veteran's claim for a rating in 
excess of 10 percent for TMJ intracapsular dysfunction with 
disk involvement (formerly characterized as arthritis of the 
jaw).  In the veteran's November 1994 written statement, he 
made reference to the RO's September 1994 rating decision 
which denied his claim regarding arthritis of the jaw and 
said his "degenerative arthritis is much worse" and that he 
asked for an increase in degenerative arthritis "for all 
joints, etc - not just my jaw" as indicated in the rating 
decision.  Thereafter, in an April 1998 rating decision, the 
RO again denied entitlement to a rating in excess of 10 
percent for TMJ intracapsular dysfunction with disk 
involvement.  Nevertheless, the Board construes the veteran's 
November 1994 statement as a timely notice of disagreement 
(NOD) as to the issue of an evaluation in excess of 10 
percent for the TMJ condition.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of an SOC).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.  The RO should review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should issue a statement of the case 
regarding the issue of a rating in excess of 10 
percent for TMJ intracapsular dysfunction with disk 
involvement (formerly arthritis of the jaw).  Then, 
if, and only if, the veteran completes his appeal 
by filing a timely substantive appeal as to this 
issue, the claim should be returned to the Board.

3.  The RO should contact the veteran and request 
that he provide all available information, to 
include orders and other records documenting his 
service, regarding his unit assignment(s) in the 
U.S. Army Reserve from 1954 to 1968, and U.S. Navy 
Reserve, from 1970 to 1987, to include any record 
depositories in which he may be aware that his 
Reserve records are maintained.  Then the RO should 
attempt to obtain the veteran's medical and 
personnel records, to include formal entrance, 
separation, and/or periodic examinations, for all 
periods of Army and Navy Reserve service from the 
appropriate State or Federal agencies.  The RO 
should also verify the veteran's dates of ADT and 
IADT service with the Army and Navy Reserves by 
requesting pay or any other records to document the 
veteran's service.

4.  The veteran should be requested to provide the 
names and addresses of all VA and non-VA medical 
providers who have treated him for the disorder at 
issue since 2003.  The RO should then request all 
pertinent medical records from these medical 
providers, if not already of evidence.

5.  The veteran should be afforded an appropriate 
VA orthopedic examination to determine the etiology 
of any degenerative disorder of the shoulders, 
back, and elbows found to be present.  The claims 
folder should be made available to the examiner for 
review prior to the examination, and the 
examination report should indicate whether such 
review was performed.  All indicated testing should 
be conducted and all clinical manifestations should 
be reported in detail.  Based upon the examination 
and a review of the record:

a.  If a degenerative disorder of the 
shoulders, back, and elbows, e.g., 
arthritis, is diagnosed, the medical 
specialist should assess the nature, 
severity, and manifestations of any 
degenerative disorder of the shoulders, 
back, and elbows found to be present.

b.  The physician should proffer an opinion, 
with supporting analysis, as to the relative 
likelihood that the veteran's diagnosed 
degenerative disorder of the shoulders, 
back, and elbows was caused by or aggravated 
by his service-connected TMJ intracapsular 
dysfunction with disk involvement (formerly 
arthritis of the jaw).  The degree of 
degenerative disorder of the shoulders, 
back, and elbows that would not be present 
but for the service-connected TMJ 
intracapsular dysfunction with disk 
involvement (formerly arthritis of the jaw) 
should be identified.

c.  The examiner is requested to address the 
opinions expressed in the VA examination 
reports dated in October 1997 (diagnosing 
TMJ intracapsular dysfunction with disk 
involvement), in November 1997 (diagnosing 
osteoarthritc changes in both elbows and 
chronic rotator cuff tendinitis of the left 
shoulder; and in the May 2002 and May 2003 
statements from Dr. Misenhimer (regarding 
the veteran's surgical decompression of 
fusion of the lumbar spine and degenerative 
arthritis of the lumbar spine and 
degenerative disc disease).  A rationale 
should be provided for all opinions 
expressed.  

6.  Then, the RO should readjudicate the veteran's 
claim for service connection for degenerative 
joint disease of the back, shoulders and elbows.  
If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal since 
the April 2004 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



